Citation Nr: 9933189	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected residuals of a thyroidectomy, currently 
rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1946.

The appeal arises from the October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, finding that an increased 
rating above the 30 percent (protected) rating assigned for 
the service-connected residuals of a thyroidectomy, then 
characterized as hypoparathyroidism with hypocalcemia, was 
not warranted.

In the course of appeal, the veteran was afforded an RO 
personal hearing in September 1995.  A hearing-officer 
decision addressing the claim in light of the veteran's 
testimony and other additional evidence was issued in 
February 1996.

The Board remanded the claim in September 1996 for 
evidentiary development.  Following a VA examination in 
December 1996 and RO consideration of the claim under the old 
and new diagnostic criteria for endocrine disorders, the 
claim was returned to the Board, whereupon the claim was 
again remanded by the Board in July 1997 for more specific 
examination findings.  The case is again before the Board for 
further consideration.


FINDING OF FACT

The veteran's residuals of a thyroidectomy are manifested by 
an euthyroid condition, without any current symptoms or 
secondary effects, with hypothyroidism and hypoparathyroidism 
controlled by medication.  





CONCLUSION OF LAW

The schedular requirements for a rating in excess of 30 
percent for residuals of a thyroidectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, Part 4 (1999); 38 C.F.R. § 4.119, Diagnostic 
Code 7905-7900 (effective prior to June 6, 1996); 38 C.F.R. § 
4.119, Diagnostic Codes 7903, 7905 (effective prior to June 
6, 1996; 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA and private medical records show that the veteran is an 
elderly gentleman who currently suffers from multiple 
disabilities other than hypothyroidism.  These include 
hypertension, coronary artery disease with old myocardial 
infarction, bilateral carotid stenosis, a mesencephalic brain 
stem infarction with third nerve palsy, degenerative 
arthritis, diverticulosis, benign prostatic hypertrophy, 
residuals of old left Bell's palsy, significant hearing loss 
bilaterally, and legal blindness with visual problems 
including marked central visual field loss in the right eye 
and loss of the superior visual field in the left eye.  None 
of these other disorders have been medically linked to the 
veteran's hypothyroidism.  Cataract surgery on both eyes was 
performed by D. D. Mecca, M.D., in 1990, with the veteran's 
other noted current visual defects (central visual field loss 
in the right eye and superior visual field loss in the left 
eye) due to causes other than cataracts.

At an April 1992 VA examination to evaluate the veteran's 
hypothyroidism, multiple other systemic disabilities were 
noted.  In pertinent part, the examiner noted a history of 
thyroid toxicosis in 1943 with surgical procedures in 1943 
and 1950, with treatment for reactivation of the disease in 
1952 with I-131, and with treatment with Levothyroxine since 
that time.  The examiner noted that the veteran had been 
euthyroid by history since that time.  Objectively, the 
veteran was euthyroid, with normal mental assessment, no 
muscular weakness, no weight loss, and no marked 
disfigurement.  The examiner diagnosed, in pertinent part, 
myxedema secondary to thyroid surgery and I-131 treatment.  

At a September 1995 RO personal hearing, the veteran 
testified that he had undergone two operations on his thyroid 
gland, one in 1944 in service and a second at a VA hospital 
in 1950.  He testified that he had been treated with ongoing 
medication for his hypothyroidism since that time, and added 
that his medication was changed two years ago.  He testified 
that he was seeing a physician every six months for his 
hypothyroidism.  He testified that he suffered from daily 
abdominal cramps that caused such pain that he had to lie 
down.  He testified that he suffered a mild stroke in 1992, 
and suffered from double vision until losing sight in one 
eye.  He testified that he experienced muscle cramps upon 
lying in bed in the morning, including spasms in his wrists 
and his calves, and numbness in his feet.  He added that his 
hands trembled, but not too much.  He further testified that 
he had cataracts in both eyes which doctors had told him were 
due to his thyroid condition.  He also testified that he had 
photophobia.  He testified that he had fatigue and 
restlessness, and that he had lost approximately twelve 
pounds in the past two months.  He testified that he had 
trouble tolerating cold but not heat.  He expressed a belief 
that he suffered from multiple other disorders due to his 
hypothyroidism.  He testified that calcium was recently 
prescribed.  

Also at the hearing, the veteran's wife confirmed that the 
veteran had lost weight in the past two months, that he 
suffered from numbness in his feet, and that he had trouble 
tolerating cold but not heat.

The Board notes that the veteran had previously testified as 
to his hypothyroidism at a hearing at the RO in January 1983.  
However, at that  prior hearing the veteran did not testify 
to residuals of a thyroidectomy significantly different than 
those testified to at the September 1995 personal hearing.

At an October 1995 VA examination to evaluate the veteran's 
hypothyroidism, the veteran was noted to be asymptomatic 
following thyroidectomy, treated with Synthroid.  By report 
of his family, the veteran had normal parathyroid function.  
The examiner assessed that the veteran's hypoparathyroidism 
was not thought to be contributing to his coronary artery 
disease.  

At a December 1996 VA examination for hypothyroidism, no 
current symptoms of the disorder were found.  Weight was 
noted to be 180 pounds, with variance between 180 and 184 
pound in the prior two years.  The veteran complained of 
various symptoms not found to be related to residuals of a 
thyroidectomy, including back pain, leg cramps at night, 
ready fatigue, difficulties in walking due to pain and 
swelling in the left knee, and intermittent shortness of 
breath.  The veteran also reported symptoms which the 
examiner identified as sequelae of prior brain stem 
infarction, including slight drooling at the right side of 
the mouth.  Mild hypocalcemia which was not previously 
identified was found upon blood testing in September 1996, 
and calcium supplementation was prescribed in September 1996 
to correct this.  The examiner noted that hypocalcemia was 
only first found upon testing in September 1996, with testing 
in October 1995, March 1996, and April 1996 negative for this 
imbalance.  The examiner noted that since the 
supplementation, the veteran's hypocalcemia was currently 
only mild.  The examiner attributed identified muscle 
weakness to sequelae of brain stem palsy.  The veteran was 
noted to be a very anxious person.  The examiner diagnosed 
hypothyroidism secondary to thyroidectomy for hyperthyroidism 
in 1951, and mild hypoparathyroidism secondary to 
thyroidectomy.  The examiner concluded that the veteran had 
been effectively treated for hyperthyroidism with 
thyroidectomy, with no regrowth of the thyroid, with the 
veteran euthyroid by ongoing effective treatment for 
hypothyroidism (T4 replacement therapy).  The examiner added 
that he had treated the veteran for the prior 10 years, and 
hence had knowledge of the stability of his hypothyroidism 
over that period.

At an August 1997 VA examination for hypothyroidism, the 
veteran's thyroid levels were normal.  The veteran was in 
ongoing treatment with Levothyroxine.  The examiner found 
that none of the syndromes associated with hypothyroidism or 
symptoms or signs of hypothyroidism were present.  Some 
neurologic symptoms that were present were noted to be due to 
an old cerebrovascular infarction (CVA).  The examiner 
assessed that the veteran was euthyroid with Synthroid 
treatment, as had been the case since prior to 1996, status 
post thyroidectomy in 1951 for hyperthyroidism.  The examiner 
noted that the veteran had slight hypercalcemia secondary to 
mild hypoparathyroidism resulting from the thyroid surgery, 
but that the condition was treated with Vitamin D.  The 
examiner noted that calcium levels were normal.  The examiner 
concluded that there were no current symptoms of either 
hypothyroidism or hypoparathyroidism, either currently or 
prior to December 1996.  

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1999).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

The current issue is entitlement to an increased evaluation 
for the veteran's service-connected residuals of a 
thyroidectomy.  As both hypothyroidism and hypoparathyroidism 
have been identified in the medical evidence as residuals of 
thyroidectomy, rating criteria for both hypothyroidism and 
hypoparathyroidism must be considered for an increase above 
the currently assigned 30 percent disability rating.  

The Board notes that effective June 6, 1996, the VA amended 
38 C.F.R. § 4.119, which addresses the endocrine system, 
inclusive of disorders of both that thyroid and parathyroid 
glands.  The amended version of 38 C.F.R. § 4.119 is now 
found in 38 C.F.R. § 4.119, Diagnostic Codes 7900 to 7919 
(1999).

As noted in the prior remand by the Board, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to a veteran 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also VAOPGCPREC 69-90 (O.G.C. Prec. 69- 
90).  Thus, the appellant's residuals of a thyroidectomy must 
be evaluated under the old and the new rating criteria to 
determine which version is more favorable to the appellant.

Under 38 C.F.R. § 4.119 and pursuant to the old criteria, 
hypothyroidism is rated based on history of slow pulse, 
decreased levels of circulating thyroid hormones, sluggish 
mentality, fatigability and slow reflexes. When in remission, 
a noncompensable rating is assigned. When moderate, with 
fatigability, a 10 percent rating is assigned; when 
moderately severe, with sluggish mentality and other 
indications of myxedema, decreased levels of circulating 
thyroid hormones (T-4 and/or T-3 by specific assays), a 30 
percent rating is assigned. When severe, with the symptoms 
under "pronounced" being less marked, with decreased levels 
of circulating thyroid hormones, a 60 percent rating is 
assigned. When pronounced, with a long history and slow 
pulse, decreased levels of circulating thyroid hormones (T4 
and/or T3, by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes, a 100 percent rating 
is assigned. When continuous medication for hypothyroidism 
control is required, a minimum rating of 10 percent is 
assigned. 38 C.F.R. § 4.119; Diagnostic Code 7903.

Under the new criteria, effective June 6, 1996, a 10 percent 
rating is assigned when there is fatigability or continuous 
medication is required for control.  A 30 percent rating is 
warranted when there is fatigability, constipation and mental 
sluggishness.  A 60 percent rating is warranted when there is 
muscular weakness, mental disturbance and weight gain.  A 100 
percent rating is warranted when there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness. 
38 C.F.R. § 4.119; Diagnostic Code 7903.

Under the old rating criteria for hypoparathyroidism, 
effective prior to June 6, 1996, where the disorder is 
postoperative following thyroidectomy, with painful muscular 
spasms (tetany), or with marked neuromuscular excitability, a 
100 percent rating is assigned.  Lesser degrees of 
hypoparathyroidism are rated under the old criteria by 
analogy to hyperthyroidism.  The old criteria for 
hyperthyroidism for ratings up to 60 percent (the next rating 
below 100 percent) are as follows: a compensable disability 
rating is warranted for moderate or postoperative symptoms 
with tachycardia which may be intermittent, and tremor; or 
with the use of continuous medication.  A 30 percent 
disability evaluation requires a moderately severe condition, 
with the history shown under severe, but with reduced 
symptoms; or post operative, with tachycardia and increased 
blood pressure or pulse pressure of moderate degree and 
tremor.  A 60 percent disability evaluation requires a severe 
condition, with marked emotional instability, fatigability, 
tachycardia and increased pulse pressure or blood pressure, 
increased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assay).  38 C.F.R. § 4.119, Diagnostic Code 
7900 (1996).

The criteria for hypoparathyroidism under the new rating with 
the revision of 38 C.F.R. § 4.119, effective June 6, 1996, 
are as follows.  Where there is marked neuromuscular 
excitability (such as convulsions, muscular spasms (tetany), 
or laryngeal stridor), plus either cataract or evidence of 
increased intracranial pressure (such as papilledema) a 100 
percent rating is assigned.  Where there is marked 
neuromuscular excitability; or paresthesias (of arms, legs, 
or circumoral area) plus either cataract or evidence of 
increased intracranial pressure, a 60 percent rating is 
assigned.  Where continuous medication is required for 
control of hypoparathyroidism, a 10 percent rating is 
assigned.  Diagnostic Code 7905.

In this case, as has been confirmed in VA examinations for 
thyroid disorders in October 1995 and August 1997, and in 
outpatient treatments around this time, that the veteran's 
residuals of a thyroidectomy have been treated with thyroid 
supplement as well as calcium or Vitamin D supplementation to 
correct hypocalcemia, with the veteran euthyroid and without 
any thyroid or parathyroid symptoms.  These findings and 
conclusions are without contradiction in other recent medical 
records.  Despite the many current symptomatic medical 
conditions suffered by the veteran, none of these have been 
attributed to the veteran's hypothyroidism or 
hypoparathyroidism.  Accordingly, no more than a 10 percent 
rating is warranted under the old or new criteria for either 
hypothyroidism or hypoparathyroidism, as there is continuous 
effective medical control of those disorders.  38 C.F.R. § 
4.119, Diagnostic Code 7900 (effective prior to June 6, 
1996); 38 C.F.R. § 4.119, Diagnostic Codes 7903, 7905 
(effective prior to June 6, 1996; 1999).  As noted above, the 
30 percent rating which is currently in effect for the 
service-connected endocrine disorder, is in effect as a 
protected rating.  

The Board notes the veteran's contentions in testimony 
purportedly of multiple current symptoms or secondary effects 
of service-connected residuals of a thyroidectomy.  However, 
medical examiners have specifically assessed the absence of 
current symptoms or secondary effects - with euthyroid status 
- for the veteran's medically controlled hypothyroidism and 
hypoparathyroidism, status post treatments for his service-
connected residuals of a thyroidectomy.  The Board considers 
the medical evidence to be of greater credibility - with 
regard to this medical question of attribution of symptoms or 
secondary effects - than the veteran's testimony.  Lay 
testimony is not competent evidence to support contentions of 
medical causation or medical diagnosis; competent medical 
evidence is required. .  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).

Regarding the veteran's testimony that a doctor had told him 
that he had cataracts in his eyes due to his hypothyroidism, 
the Board notes that there is no medical statement in the 
considerable medical record to the effect that cataracts or 
other vision disorders were due to his  hypothyroidism.  The 
Court, in addressing such evidence, has held that a layman's 
account, filtered through a layman's sensibilities, of what a 
doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence required 
to render a claim well grounded.  Robinette v. Brown, 8 
Vet.App. 69, 77 (1995); See Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992) (layperson is generally not capable of 
proffering opinion on matter requiring medical knowledge).  
It also does not appear that the medical records within the 
claims folder are incomplete as to relevant outpatient 
treatment records, examination records, or hospitalization 
records.  (The medical records do indicate that the veteran 
underwent cataract surgery in 1990, and that current marked 
central visual field loss in the right eye and loss of the 
superior visual field in the left eye are due to causes other 
than cataracts.)

The preponderance of the evidence is against the claim for an 
increased rating, and, therefore, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to an increased rating above the 30 percent 
currently assigned for residuals of a thyroidectomy is 
denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

